DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2002/0163948 by Yoshida et al.  
Regarding claim 1, Yoshida teaches a DFB laser (Figs. 1-3) having a longitudinal length which extends from a first end of the DFB laser to a second end of the DFB laser (between a film 14 and a coating 15), the DFB laser comprising: an epi stack, the epi stack comprising: one or more active material layers (active layer 3); a layer (spacer layer 4) comprising a partial grating (13), the partial grating extending from the second end (at the coating 15) of the DFB laser, only partially along the longitudinal length of the DFB laser such that it does not extend to the first end (at the film 14) of the DFB laser; a highly reflective medium (the film 14 having a high reflectivity) located at the first end of the DFB laser; and a back facet (at the coating 15) located at the second end of the DFB laser. With reference to In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 2, DFB does not include any form of cooling device.
Regarding claim 3, the highly reflective medium is a high reflectivity (HR) back facet/film 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. as applied to claim 1 above, and further in view of U.S. PGPub 2015/0117478 by Banno.
Regarding claims 4, 5, Yoshida teaches the DFB laser with the high reflectivity film 15 on the end as the highly reflective medium, not a broadband grating mirror that is a chirped grating.  Banno also teaches a semiconductor laser 100, including a DFB area (A) and a CSG-DBR (chirped sampled grating distributed Bragg reflector) as the high reflectivity medium. It would have been obvious to one having ordinary skill in the art to modify Yoshida’s invention by incorporating the chirped grating in the DFB laser, so that the semiconductor laser has a wavelength selection mirror inside the semiconductor structure, as suggested by Banno.
Further regarding claim 6, since the intervals of peak wavelengths of wavelength characteristics in the SG-DFB area A and the CSG-DBR area B are different from each other in Danno’s invention, it is .
Claims 7, 8, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. as applied to claim 1 above, and further in view of U.S. PGPub 2017/0179680 by Mahgerefteh et al.
Yoshida teaches the DFB laser as stated above but does not specify it can be flip chip mounted onto an Si PIC and aligned to Si waveguides thereon.  Mahgerefteh teaches a system includes a surface coupled edge emitting laser (2002) mounted on a Si PIC 2004 and aligned to a SiN or Si waveguide 2005A and OSR 2033 on the Si PIC, which improves upon prior art and eliminates active feed-back alignment between the laser and the PIC, and it would have been obvious to one having ordinary skill in the art to modify Yoshida’s invention by coupling with the PIC in the manner described by Mahgerefteh for the same reason.
Regarding claims 15, 16, Mahgerefteh teaches, with reference to Figs. 19A, B,  an Si photonic communication module 1992 that may include a laser array 1902A-D, multiple transmit channels 1994, multiple receive channels 1996, wherein each of the four lasers 1902A-D may be configured to emit an optical beam at a different one of wavelengths λ1, λ2, λ3, or λ4, respectively, and a multiplexer/MUX 1909, which multiplexes the optical signals onto a common waveguide 1911 as a multiplexed signal.  It would have been obvious to one having ordinary skill in the art to modify Yoshida’s invention by using multiple lasers of different wavelength in order to form a multiplex the signal, as described by Mahgerefteh, in order to transmit multiple signals over a single optical medium, as is well-known in the art.
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. as applied to claim 1 above, and further in view of EP10202410A2 patent publication (the ‘410 publication).

Regarding claim 13, Yoshida further teaches the partial grating (13) is located on one side of the active material layers, and wherein the epi stack (an n-InP buffer layer 2, an active layer 3, a p-InP spacer layer 4, a p-InP cladding layer 6, and an InGaAsP cap layer 7 sequentially stacked) comprises P-doped layers on the same side of the active material layers as the partial grating as illustrated in Fig. 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP11163464A discloses a DFB semiconductor laser with a partial grating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883